DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2021 has been considered by the examiner.

Status of the Claims
The claims filed 08/17/2021 are under consideration.
Claims 1-9 are pending.
9 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/13/2020.
Claims 1-8 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Withdrawn Rejections
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment.

Amendment
Claim 1 has been amended to clarify steps 4 and 6. 
Claim 1 has been amended to recite a wherein clause wherein in step 6), the stirring the collected microparticles comprises a first stirring, a second stirring, and a third stirring, wherein the first stirring is performed at a rate of 300-500 rpm at 15 to 25oC for 0.5 to 2 hours, the second stirring is performed at a rate of 500 to 800 rpm at 30-50oC for 2-4 hours after the first stirring, the third stirring is performed at a rate of 500 to 800 rpm at -1 to 2oC for 0.5 to 1.5 hours after the second stirring. 

Response to Arguments
oC for 0.5 to 2 hours, the second stirring is performed at a rate of 500 to 800 rpm at 30-50oC for 2-4 hours after the first stirring, the third stirring is performed at a rate of 500 to 800 rpm at -1 to 2oC for 0.5 to 1.5 hours after the second stirring.
This argument has been given full consideration. While the combined teachings of Lee and Kim do not expressly teach the particular combination of times and temperatures recited, the variables of time, temperature and stirring speed were result effective parameters the skilled artisan would have optimized to achieve effective organic solvent removal facilitating particle solidification. 
Lee teaches removal of solvent may be effected by stirring at 3000 rpm, then stirring at an increased temperature to volatilize organic solvents for 2 hours, and finally stirring at a reduced temperature, e.g., 10 oC for 1 hour to cool the increased temperature mixture. See Lee, e.g., 0027. Alternatively, Kim teaches allowing the particles to stand at room temperature for about 24 hours to extract dichloromethane solvent. See Kim, e.g., pg. 6, production example 1. 
In this production example, Kim teaches a polymer solution in dichloromethane having a volume of 10 mL is flowed at a rate of 100 microliters/min to produce the particles. This means that the time to consume the polymer solution reservoir of 10 mL would take about 100 minutes which is within the claimed time range of the first stirring step. 
The skilled artisan would have arrived at the claimed three step method by first stirring the collection chamber for the duration of particle production, e.g., 100 minutes, then stir for a second time period after all the particles had been produced at an increased temperature as suggested in Lee for 2 hours to volatilize solvent, then stir for a third time period for an hour at a reduced temperature to cool the particles. As noted in Kim the boiling point of dichloromethane is 39.6 oC, and the skilled artisan would have been motivated to raise the temperature of the stirring step in order to reduce the time required to volatilize the solvent as suggested by Lee. The selection of temperature and time for volatilizing the solvent and cooling the mixture after volatilization are result effective parameters the skilled artisan would have optimized to achieve a workable time frame depending on the volume of solvent to be volatilized and the nature of the solvent, e.g., boiling point. 
Similarly, the rate of stirring or “rpm” is a parameter the skilled artisan would optimize to reduce the time required for solvent volatilization. As evident from Kim, stirring is not required for solvent evaporation, i.e., the reference teaches an rpm of zero, however volatilization takes a longer time, e.g., 24 hours. Lee teaches a stirring rate of 3000 to evaporate solvent with a heating step and a cooling step over about 3 hours total. In combination the references suggest a stirring rate of from 0 to 3000 rpm would have been effective to volatilize the solvent from the particles. One skilled in the art would have selected a stirring speed above zero to facilitate heat transfer both for the heating and cooling steps in the particle suspension. Each of the claimed ranges are within the range established by the combined teachings of Lee and Kim.
There does not appear to be any evidence of criticality or unexpected results demonstrated for the claimed parameters.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 20160022583 and Kim, KR 20170009700 A (cited on Applicant’s IDS dated 03/29/2020).

Lee teaches microspheres comprising donepezil and biodegradable polymer, e.g., poly(lactide-co-glycolide, polylactide, polyglycolide, polycaprolactone (Lee, e.g., 0010). Microparticles have a size ranging from 10-200 micron (Lee, e.g., 0011). Microspheres release donepezil over a period of time ranging from 2 to 12 weeks (Lee, e.g., 0012). 
Lee teaches a method of preparing the microspheres comprising dissolving donepezil or a pharmaceutically acceptable salt thereof and a biodegradable polymer in a solvent, forming a microsphere by adding the solution of donepezil and polymer to a hydrophilic polymer aqueous solution with agitation, and removing the solvent. See Lee, e.g., 0013-0016.  
As the microspheres of Lee are prepared by dissolving donepezil and the biodegradable polymer in a solvent, e.g., methylene chloride, the distribution of donepezil would appear to be as uniform as the presently claimed microparticles made by also dissolving donepezil and biodegradable polymer in methylene chloride. Moreover, the particles are in the shape of a sphere which means the microparticles of Lee have a shape in which the donepezil is uniformly distributed in a spherical particle.
Lee does not teach the method including infusing the first mixture of step 1 into a microchannel in a straight line direction and allowing the first mixture to flow.
Lee teaches the method including combining the solution of donepezil and polymer with a hydrophilic polymer aqueous solution, but does not teach the step is practiced by infusing the surfactant water mixture into a microchannel formed on both side surfaces or one side surface and allowing the second mixture in flow so as to form an intersection point with a microchannel through which the first mixture flows in a straight line direction, and intersecting a flow of the first mixture in a straight line direction with a flow of the second mixture.

Kim teaches methods for fabricating microparticles comprising a biodegradable polymer wherein the microparticles are spherical and intended for injection (Kim, Abstract). The method can control the size of the microparticles (Kim, e.g., Abstract). The method produces microparticles with a narrow size distribution and high production yield (Kim, e.g., Abstract). The degradation speed of the particles depends upon the size of the microparticles, consequently, the method is capable of producing microparticles with controlled degradation speed upon injection into the body (Kim, e.g., Abstract). 
Kim teaches the technique as an improvement to the solvent extraction evaporation method used by Lee (Kim, e.g., pg. 3, ¶ 5). 
Kim teaches the technique for preparing microparticles having a size ranging from 20-70 microns with a spherical shape (Kim, e.g., pg. 8, example 3). 
Kim teaches a method for producing microparticles of biodegradable polymer with controlled degradation, the method comprising: 1) dissolving biodegradable polymer in an organic solvent, 2) dissolving a surfactant in water to prepare an aqueous solution, 3) injecting the biodegradable polymer solution in step 1, 4) injecting the aqueous surfactant solution into separate channels which intersect with the biodegradable polymer solution, 5) collecting spherical microparticles generated in the single flow line after the intersection, 6) collecting the particles, 7) filtering and washing dried particles, 8) drying microparticles after washing. See Kim, e.g., pg. 3, ¶ 17 and claim 1. 
As evident from the figure on pg. 4 in Kim, the aqueous surfactant solution is injected into microchannels formed on both side surfaces (c and c’) of the primary channel (a-b) at intersecting point (d); and the organic solution including biodegradable polymer flows in a straight line direction from (a) to (b).
The method includes a step of removing organic solvent from the particles, enabling solidification of spherical microparticles (Kim, e.g., pg. 4, last two ¶’s). This corresponds to steps 5) and 6) of the present claims.
Kim does not expressly teach the fabrication method including dissolving donepezil in the organic biodegradable polymer solution. 
	It would have been prima facie obvious before the effective filing date of the presently claimed invention to combine the teachings of Lee and Kim to arrive at the presently claimed method with a reasonable expectation of success. Starting from Lee, the skilled artisan would have been motivated to apply the microparticle production technique of Kim to improve control over particle size distribution and microparticle degradation rate in the same way suggested in Kim. Since Kim teaches the technique improves the uniformity in size of the microparticles produced, and offers high production yield, the skilled artisan would have expected the narrow size distribution of microparticles produced to improve the release uniformity objective desired by Lee. This is because Kim teaches the degradation rate of the microparticles is more uniform when the particle size distribution is narrower. The skilled artisan would have had a reasonable expectation of success since both references teach methods for generating similarly sized microparticles using similar biodegradable polymers.
While the combined teachings of Lee and Kim do not expressly teach the particular combination of times and temperatures recited, the variables of time, temperature and stirring speed were result effective parameters the skilled artisan would have optimized to achieve efficient organic solvent removal for particle solidification. 
Lee teaches removal of solvent may be effected by stirring at 3000 rpm, then stirring at an increased temperature to volatilize organic solvents for 2 hours, and finally stirring at a reduced temperature, e.g., 10 oC for 1 hour to cool the increased temperature mixture. See Lee, e.g., 0027. Alternatively, Kim teaches allowing the particles to stand at room temperature for about 24 hours to extract dichloromethane solvent. See Kim, e.g., pg. 6, production example 1. 
In this production example, Kim teaches a polymer solution in dichloromethane having a volume of 10 mL is flowed at a rate of 100 microliters/min to produce the particles. This means that the time to consume the polymer solution reservoir of 10 mL would take about 100 minutes which is within the claimed time range of the first stirring step. 
The skilled artisan would have arrived at the claimed three step method for removing solvent from the particles by first stirring the collection chamber for the duration of particle production, e.g., 100 minutes, then stirrring for a second time period after all the particles had been produced at an increased temperature as suggested in Lee for 2 hours to volatilize solvent, then stirring for a third time period for an hour at a reduced temperature to cool the particles as suggested in Lee. As noted in Kim the boiling point of dichloromethane is 39.6 oC, and the skilled artisan would have been motivated to raise the temperature of the stirring step in order to reduce the time required to volatilize the solvent as suggested by Lee. The selection of temperature and time for volatilizing the solvent and cooling the mixture after volatilization are result effective parameters the skilled artisan would have optimized to achieve a workable time frame depending on the volume of solvent to be volatilized and the nature of the solvent, e.g., boiling point. 
Similarly, the rate of stirring or “rpm” is a parameter the skilled artisan would optimize to reduce the time required for solvent volatilization. As evident from Kim, stirring is not required for solvent evaporation, i.e., the reference teaches an rpm of zero, however volatilization takes a longer time, e.g., 24 hours. Lee teaches a stirring rate of 3000 to evaporate solvent with a heating step and a cooling step over about 3 hours total. In combination the references suggest a stirring rate of from 0 to 3000 rpm would have been effective to volatilize the solvent from the particles. One skilled in the art would have selected a stirring speed above zero to facilitate heat transfer both for the heating and cooling steps in the particle suspension. Each of the claimed ranges are within the range established by the combined teachings of Lee and Kim.
There does not appear to be any evidence of criticality or unexpected results demonstrated for the claimed parameters.

	Applicable to claim 2: Lee teaches donepezil or pharmaceutically acceptable salts thereof (Lee, e.g., 0019). 
	Applicable to claim 3: Lee teaches wherein the microparticles have a size (D50) in the range of from 10-200 microns (Lee, e.g., claim 9). Kim teaches the production method for producing microparticles having a uniform size in the range of from 20-70 microns (Kim, e.g., pg. 8, example 3) which is in the range desired by Lee. The claimed range is within the range suggested by Lee and overlaps significantly with the size suggested by Kim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
	Applicable to claim 4: Lee teaches donepezil was known and used for treating Alzheimer’s disease which is within the scope of a cognitive impairment related disease as claimed (Lee, e.g., 0019). Lee teaches the microspheres are capable of releasing donepezil over a range of from 2-12 weeks (Lee, e.g., 0012). Lee teaches 4 week dosing (1 month) was useful for donepezil treatment (Lee, e.g., 0003-0004). 
	Applicable to claim 5: Lee teaches biodegradable polymers including poly(lactide-co-glycolide, polylactide, polyglycolide, polycaprolactone (Lee, e.g., 0010).
	Applicable to claim 8: Lee teaches the microparticles are useful for treating Alzheimer’s disease (Lee, e.g., 0019). 
Accordingly, the subject matter of claims 1-6 and 8 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 20160022583 and Kim, KR 20170009700 A (cited on Applicant’s IDS dated 03/29/2020) as applied to claims 1-5 and 8 above, and further in view of Toner, US 20090014360 A1.
Claims 6 and 7 include limitations directed to the width (claim 6) and height (claim 7) of a microchannel ratio for an average diameter (d’) of the microparticles. 
In this regard Kim teaches channels having a width of 300 microns and a height of 150-200 microns. See Kim, e.g., pg. 5, ¶ 5 from the bottom.  Lee suggests particles have a D50 in the range of from 10 microns to 200 microns (Lee, e.g., 0011).
The combined teachings of Lee and Kim suggest a ratio of width to an average particle size diameter ranging from 300/10 to 300/200. This equates to a range of from 30 to 1.5 for the ratio of channel width to average particle size diameter. 
The combined teachings of Lee and Kim suggest a ratio of height to an average particle size diameter ranging from 150/10 to 200/200. This equates to a range of from 15 to 1. The range recited in claim 7 is within the range suggested by the combined teachings of Lee and Kim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 
To the extent that the claimed range is narrower than the range suggested in the combined teachings of Lee and Kim, it is noted that the ratio between the channel dimensions and the particle size was a known result effective parameter the skilled artisan would have optimized to achieve a desired ordering and focusing of the particles as evident from Toner. See Toner, e.g., Fig. 1B. Toner teaches the sorting, ordering, and focusing of particles is dependent on the ratio of particle size to hydrodynamic size of the channel (Toner, e.g., 0134), the hydrodynamic size of the channel is a function of the height and width of the channel as the height and width of the channel determine the volume of the channel. See relation between particle diameter, channel width and channel height expressed in Toner, e.g., formula at ¶ 0134 and 0135, where (a) is the diameter of the particle, (w) is the width of the channel, and (h) is the height of the channel. 
The skilled artisan would have been motivated to optimize the ratio between the width and height of the channel relative to the particle diameter for the purpose of focusing and ordering the particles which allows analysis of the particles, e.g., monitoring, sorting, counting, imaging (Toner, e.g., 0127).  
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from the combined teachings of Lee and Kim by optimizing a ratio between the dimensions of the microchannels and a diameter of the microparticles with a reasonable expectation of success. The skilled artisan would have been motivated to make optimize this ratio to facilitate analysis of the particles, e.g., counting, imaging sorting, of the particles as suggested by Toner. The skilled artisan would have had a reasonable expectation of success since Toner suggests microfluidic devices similar to those used in Kim may be modified to achieve this objective. 
Accordingly, the subject matter of claims 6-7 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-19 of US 16639810 in view of Lee, US 20160022583. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference application teach a method for preparing microparticles having the same active steps of the presently claimed method. The claims of the reference application differ from the presently claimed method by the selection of the drug in the microcapsules. See claims 9-18.
Microparticles comprising donepezil were known in the art as evident from the teachings of Lee enumerated in the above rejections. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as claimed in the reference application by practicing the method for donepezil with a reasonable expectation of success. This modification is the substitution of one known drug for another where each drug was known to be formulated in microcapsules. The skilled artisan would have been motivated to use a method similar to that claimed in the reference application to by dissolving donepezil in the organic biodegradable polymer solution to take advantage of the uniform distribution of drug. The skilled artisan would have had a reasonable expectation of success since Lee suggests donepezil may be formulated in microcapsules to improve treatment of Alzheimer’s disease and the reference application teaches a method for preparing microcapsules. 
The presently claimed subject matter would be seen as an obvious variant of the subject matter claimed in the reference application. 

Claim(s) 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-16 of US 16757604 in view of Lee, US 20160022583. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference application teach a method for preparing extended release microparticles having the same active steps of the presently claimed method. The claims of the reference application teach wherein the drug is donepezil. See claims 15-16. This anticipates the subject matter of the presently claimed invention. The scope is not identical since other drugs are named.
The presently claimed subject matter would be seen as an obvious variant of the subject matter claimed in the reference application. 

Claim(s) 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of US 16771196 in view of Lee, US 20160022583. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference application teach a method for preparing microparticles having the same active steps of the presently claimed method. The claims of the reference application differ from the presently claimed method by the selection of the drug in the microcapsules. See claims 9-20.
Microparticles comprising donepezil were known in the art as evident from the teachings of Lee enumerated in the above rejections. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as claimed in the reference application by practicing the method for donepezil with a reasonable expectation of success. This modification is the substitution of one known drug for another where each drug was known to be formulated in microcapsules. The skilled artisan would have been motivated to use a method similar to that claimed in the reference application to by dissolving donepezil in the organic biodegradable polymer solution to take advantage of the uniform distribution of drug. The skilled artisan would have had a reasonable expectation of success since Lee suggests donepezil may be formulated in microcapsules to improve treatment of Alzheimer’s disease and the reference application teaches a method for preparing microcapsules. 
The presently claimed subject matter would be seen as an obvious variant of the subject matter claimed in the reference application. 

Response to Arguments
Applicant's arguments filed 08/17/2021 have been fully considered but they are not persuasive. Applicant acknowledges the double patenting rejections and offers to address the double patenting rejections when all pending claims are allowed. 
The double patenting rejections of record are maintained at this time.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615